Exhibit 10.5.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) made as of this 23 day of
September 2009, by and between BALLANTYNE STRONG, INC., a Delaware corporation,
with its principal offices at 4350 McKinley Street, Omaha, Nebraska 68112 (the
“Company”), and JOHN P. WILMERS, an individual, residing at 17403 Harney Street,
Omaha, Nebraska 68118 (the “Employee”).

 

RECITALS:

 

This Agreement is made with reference to the following facts and objectives:

 

A.            The Executive Employment Agreement dated January 23, 2003 between
the Company and Employee, as amended by Amendment Nos. 1, 2 and 3 thereto, shall
be collectively referred to herein as the “Executive Employment Agreement.”

 

B.            As Employee is approaching retirement, the Company is taking steps
to establish a succession plan and has engaged an executive search firm in order
to find a successor to fill the position of President and Chief Executive
Officer (the “Successor”).  In anticipation of the Company employing the
Successor sometime prior to December 31, 2011, the Company and Employee desire
to enter into Amendment No. 4 attached hereto as Exhibit A (“Amendment No. 4”)
to extend the Employee’s employment and to amend the Executive Employment
Agreement to commence on January 23, 2010 and to terminate on the earlier to
occur of the following: (i) the first day the Successor commences employment as
the President and Chief Executive Officer of the Company, or (ii) December 31,
2011.

 

C.            In order to promote a smooth transition in the event the Company
employs the Successor prior to December 31, 2011, the Company and Employee
desire to enter into this Agreement to secure Employee’s service as an employee
in a new capacity and to provide compensation and benefits to Employee for the
period commencing on the first day the Successor commences employment through
December 31, 2011.

 

D.            This Agreement and Amendment No. 4 will be delivered concurrently.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing, and mutual covenants herein
contained, the parties hereto agree as follows:

 

1.             Employment.  The Company hereby employs the Employee, and the
Employee hereby agrees to be employed by the Company, under the terms and
conditions hereinafter set forth.  Employee’s employment with the Company shall
be on an “at will” basis which means that termination of this Agreement may be
initiated by Employee or by the Company at any time, with or without cause, with
or without notice, for any reason (not expressly prohibited by law) or no
reason.

 

2.             Title and Duties.  Employee shall have such title as may be
assigned to him by the Board of Directors.  Employee shall report directly to
the Successor, President and Chief Executive Officer of the Company.  Employee
shall devote such time and attention to the

 

--------------------------------------------------------------------------------


 

business of the Company as shall be necessary to perform and complete the duties
assigned to him from time to time by the Successor or the Board of Directors.

 

3.             Term of this Agreement.  In the event the Company employs the
Successor on or prior to December 31, 2011, the term of this Agreement shall
commence on the first day the Successor commences employment as the President
and Chief Executive Officer of the Company.  Unless terminated earlier as
specifically provided herein, Employee’s employment with the Company under this
Agreement shall end on December 31, 2011.

 

4.             Compensation.

 

4.1           Base Compensation.  For all the services to be rendered by
Employee in any capacity hereunder, the Company shall pay Employee a salary at
the annual rate of Two Hundred Seventy Five Thousand Dollars ($275,000.00), and
in no event shall the base compensation be less than the aforesaid amount.  The
compensation paid hereunder to Employee shall be paid in accordance with the
payroll practices conducted by the Company and shall be subject to the customary
withholding taxes and other employment taxes as required with respect to
compensation paid by a corporation to an employee.

 

4.2           Effect of Termination of Employment.  Upon termination of
employment for any reason, the Employee shall be entitled to receive the base
compensation accrued but unpaid as of the date of termination.  Upon termination
of employment of the Employee by the Company for any reason other than for
cause, the Employee shall also be entitled to receive the severance compensation
and retiree medical benefits as set forth below.

 

5.             Vacation.  The Employee shall be entitled to vacation during each
12 months of employment in accordance with the applicable Company policy.  All
vacations shall be in addition to recognized national holidays.  During all
vacations, the Employee’s compensation and other benefits as stated herein shall
continue to be paid in full.  Such vacation shall only be taken at times
convenient for the Company.

 

6.             Other Benefits.

 

6.1           Employee Benefit Plans.  In addition to the compensation and to
the rights provided for elsewhere in this Agreement, the Employee shall be
entitled to participate in each employee benefit plan of the Company now or
hereafter adopted for the benefit of the employees of the Company, to the extent
permitted by such plans and by applicable law.

 

6.2           Retiree Medical Benefits.  The Company further agrees to continue
the Employee’s medical coverage for Employee and his eligible dependents, at the
Company’s expense, until the Employee attains age sixty-five (65), and for the
Employee’s spouse until she attains the age of sixty-five (65), even though such
events may occur after this Agreement expires.  After age sixty-five (65), the
Employee and his eligible dependents shall only be entitled to medical insurance
coverage to the extent, if any, that the Company provides such coverage for
other retired senior executives, except that the Company shall continue to
provide medical coverage for the Employee’s spouse until she attains the age of
sixty-five (65), provided the Employee is not terminated for cause.

 

2

--------------------------------------------------------------------------------


 

7.             Severance Compensation.  In the event Employee’s employment is
terminated prior to December 31, 2011 for any reason other than for cause at the
initiation of the Company, then the Company shall remain liable for the base
compensation payable in accordance with Section 4.1 of this Agreement.  Such
payments shall continue until December 31, 2011 and shall constitute the sole
severance benefits payable to Employee by the Company.  The receipt of such
payments by Employee shall be conditioned upon Employee’s continued compliance
with the obligations set forth in Section 10 (Restrictive Covenants) and
Employee’s execution of the Company’s standard form of general release.

 

8.             Termination Prior to End of the Term.

 

8.1           Termination Due to Death.  This Agreement shall be terminated
automatically upon the Employee’s death.  In the event of termination by reason
of death, (i) the Employee’s estate shall be paid all accrued sums due and owing
under Section 4 above and any benefits provided by the Company under Section 6
above, and (ii) the date of termination of Employee’s employment will be deemed
to have occurred for purposes of this Agreement on the end of the month in which
his death occurs.

 

8.2           Termination for Cause.

 

8.2.1        Definition of Cause.  The Company may terminate, at any time, the
Employee’s employment for cause.  The term for “cause” for purposes of this
Agreement shall mean that the Employee did any of the following:

 

(a)           Acted dishonestly or incompetently or engaged in willful
misconduct in the performance of Employee’s duties;

 

(b)           Breached fiduciary duties owed to the Company;

 

(c)           Intentionally failed to perform reasonably assigned duties;

 

(d)           Willfully violated any law, rule, or regulation, or court order
(other than minor traffic violations or similar offenses), or otherwise
committed any act which would have a material adverse impact on the business of
the Company; or

 

(e)           Is in breach of this Agreement and such breach is not cured by
Employee within ten (10) days’ written notice to him.

 

8.2.2        For Cause Procedure.  Employee shall be sent written notice of
termination that specifically sets forth in reasonable detail the facts and
circumstances upon which the Board of Directors believes that the Employee has
given the Company cause for termination of Employee’s employment.  Said notice
shall give the Employee an opportunity, together with legal counsel, to be heard
before the Board of Directors of the Company.  Termination for cause shall be
based on a finding by two-thirds (2/3) of the Board of Directors (not including
Employee, should he be a member of the Board of Directors), and said Board shall
specify its findings concerning said termination in detail.  For purposes of
this Subsection, no acts, or failure to act, on the Employee’s part will be
considered willful or willfully done unless

 

3

--------------------------------------------------------------------------------


 

done, or admitted to be done, by the Employee in bad faith and without
reasonable belief that the Employee’s action or omission was in the best
interest of the Company.

 

8.2.3        Conviction.  Notwithstanding the foregoing, however, any conviction
of the Employee for any criminal act involving any violence, dishonesty, fraud,
or breach of trust or other felonious behavior, shall result in the automatic
termination of Employee’s employment, without notice, and without any of the
procedures specified in Subsection 8.2 above.

 

8.2.4        Effect of For Cause Termination.  In the event that the Employee is
terminated for cause, then he shall be entitled to receive any accrued
compensation that may be due and owing him under Section 4 above, but no other
benefits or compensation whatsoever.

 

9.             Employment by a Subsidiary.  Either the Company or a Subsidiary
may be Employee’s legal employer. For purposes of this Agreement, any reference
to Employee’s termination of employment with the Company means termination of
employment with the Company and all Subsidiaries, and does not include a
transfer of employment between any of them. The obligations created under this
Agreement are obligations of the Company. For purposes of this paragraph, a
“Subsidiary” means an entity more than fifty percent (50%) of whose equity
interests are owned directly or indirectly by the Company.

 

10.           Restrictive Covenants.

 

10.1         Need for Protection.  Employee acknowledges that, because of his
senior executive position with the Company, his knowledge of the affairs of the
Company and his relations with its dealers, distributors and customers are such
that he could do serious damage to the financial welfare of the Company, should
he compete or assist others in competing with the business of the Company. 
Consequently, and in consideration of his continued employment with the Company,
and for the benefits he is to receive under this Agreement, and for other good
and valuable consideration, the receipt of which he hereby acknowledges, the
Employee agrees as follows:

 

10.2         Confidential Information.

 

A.            Non-Disclosure.  Except as the Company may permit or direct in
writing, during the term of this Agreement and thereafter, Employee agrees that
he will never disclose to any person or entity any confidential or proprietary
information, knowledge, or data of the Company, which he may have obtained while
in the employ of the Company, relating to any customers, customer lists, methods
of distribution, sales, prices, profits, costs, contracts, inventories,
suppliers, dealers, distributors, business prospects, business methods,
manufacturing ideas, formulas, plans or techniques, research, trade secrets, or
know how of the Company.

 

B.            Return of Records.  All records, documents, software, computer
disks, and any other form of information relating to the business of the
Company, which are or were prepared or created by Employee, or which may or did
come into his possession during the term of his employment with the

 

4

--------------------------------------------------------------------------------


 

Company, including any and all copies thereof, shall be returned to or, as the
case may be, shall remain in the possession of the Company.

 

C.            Future Employment.  Nothing in this section shall limit the
Employee’s right to carry the Employee’s accumulated career knowledge and
professional skills to any future employment, subject to the specific
limitations of the foregoing provisions of this section and the respective
covenants set forth below.

 

10.3         Covenant Not To Solicit.  Employee agrees that he will not, for a
period of at least one (1) year after his employment with the Company has
terminated:

 

A.            directly or indirectly, on behalf of himself or any person or
entity, engage in, or assist any other person or entity to engage in, the
manufacture, assembly, distribution, or sale to any customer, distributor or
dealer of the Company, wherever located, of said motion picture theater
equipment, restaurant equipment, or any other type of product manufactured,
assembled distributed or sold by the Company, if said customer, distributor or
dealer is one with whom he had contact or on whose account he worked on during
the twelve (12) months prior to the termination of his employment, or,

 

B.            directly or indirectly request or advise any of the aforesaid
customers, distributors or dealers referred to in Paragraph A. above, of this
subsection, to curtail their business with the Company or to patronize another
business which is in competition with the Company, or

 

C.            directly or indirectly, on behalf of himself or any other person
or entity, request, advise, or solicit any employee of the Company to leave that
employment in order to engage in, or assist any other person or entity to engage
in, competition with the Company.

 

10.4         Survival of Covenant Not to Solicit.  It is understood and agreed
that Subsection 10.3 shall be applicable and remain in full force and effect for
the greater of the remaining term of Employee’s employment under this Agreement
or the one (1) year following the date of termination, whichever occurs later.

 

10.5         Judicial Modification.  In the event that any court of law or
equity shall consider or hold any aspect of this section to be unreasonable or
otherwise unenforceable, the parties hereto agree that the aspects of this
section so found may be reduced or modified by appropriate order of the court,
and shall thereafter continue, as so modified, in full force and effect.

 

10.6         Injunctive Relief.  The parties hereto acknowledge that the
remedies at law for breach of this section will be inadequate, and the Company
shall be entitled to injunctive relief for violation thereof; provided, however,
that nothing herein shall be construed as prohibiting the Company from pursuing
any other remedies available for such breach or threatened breach, including the
recovery of damages from the Employee.

 

5

--------------------------------------------------------------------------------


 

11.           Inventions and Discoveries.  The Employee hereby sells, transfers
and assigns to the Company or to any person or entity designated by the Company
all of the entire right, title and interest of the Employee in and to all
inventions, ideas, disclosures and improvements, whether patented or unpatented,
and copyrightable material made or conceived by the Employee, solely or jointly,
during the term hereof which relate to the products and services provided by the
Company or which otherwise relate or pertain to the business, functions or
operations of the Company. The Employee agrees to communicate promptly and to
disclose to the Company, in such form as the Employee may be required to do so,
all information, details and data pertaining to such inventions, ideas,
disclosures and improvements and to execute and deliver to the Company such
formal transfers and assignments and such other papers and documents as may be
required of the Employee to permit the Company or any person or entity
designated by the Company to file and prosecute the patent applications, and, as
to copyrightable material, to obtain copyrights thereof.

 

12.           Modification and Waiver.  No provision of this Agreement may be
modified, waived or discharged unless that waiver, modification or discharge is
agreed to in writing by Employee and that officer as may be specifically
designated by the Board of Directors of the Company. No waiver by either party
at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by that other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
time or at any prior or subsequent time.

 

13.           Entire Agreement; Construction.  This Agreement contains the
entire agreement of the parties.  This Agreement supersedes any oral agreement
between Employee and the Company and any oral representation by the Company to
Employee with respect to the subject matter of this Agreement. The validity,
interpretation, construction and performance of this Agreement will be governed
by the laws of the State of Nebraska.

 

14.           Severability.  If any one or more of the provisions of this
Agreement, including but not limited to Section 10 hereof, or any word, phrase,
clause, sentence or other portion of a provision is deemed illegal or
unenforceable for any reason, that provision or portion will be modified or
deleted in such a manner as to make this Agreement as modified legal and
enforceable to the fullest extent permitted under applicable laws. The validity
and enforceability of the remaining provisions or portions will remain in full
force and effect.

 

15.           Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which will take effect as an original and all of which
will evidence one and the same agreement.

 

16.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
beneficiaries, personal representatives, successors and assigns.

 

17.           Notice.  For purposes of this Agreement, notices and all other
communications provided for in this Agreement will be in writing and will be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage pre-paid, addressed to the
respective addresses set forth on the first page of this Agreement, or to that
other address as either party may have furnished to the other in writing in
accordance with this

 

6

--------------------------------------------------------------------------------


 

Section 17, provided that all notices to the Company will be directed to the
attention of the Secretary of the Company, and except that notice of change of
address will be effective only upon receipt.

 

18.           Remedies of Employee.  In the event that the Employee makes any
claim or demand based upon this Agreement, or the breach thereof, the Employee
hereby agrees that the damages which he may recover shall be limited to the
maximum amount of benefits to which he could possibly be entitled under this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

BALLANTYNE STRONG, INC., a Delaware corporation, “Company”

 

 

 

 

 

By:

/s/ William F. Welsh, II

 

Its:

Chairman of the Board

 

 

 

 

 

 

 

By:

/s/ John P. Wilmers

 

JOHN P. WILMERS, “Employee”

 

7

--------------------------------------------------------------------------------